ELLIS, Judge.
This case involves a rule by the plaintiff against the defendant to show cause why .the judgment rendered “in the matter of Rene J. LeBlanc vs. 7775 Pierre Barrios” should not be recognized and executed. The judgment referred to is the one rendered in the boundary suit affirmed this day by this court.
The rule was made absolute and judgment rendered in favor of the Plaintiff, Rene J. LeBlanc, and against the defendant, Pierre Barrios, condemning and ordering the defendant to remove to the boundary line as fixed and shown on the map and survey of J. A. Lovell in red as line B.D.E., which map forms part of the record in the suit of 'Rene J. LeBlanc v. No. 7775 Pierre Barrios and to deliver possession without delay of the land below or South of said line.
From this judgment the defendant appealed devolutively and suspensively.
In view of the fact that the defendant only appealed devolutively in the original suit of this plaintiff against this same defendant, No. 7775 of the Docket of the Seventeenth Judicial District Court for the Parish of Lafourche, and there being nothing contained in this record offered by the defendant as to why the rule should not have been made absolute by the District Court, and nothing offered in this Court, the judgment of the District Court was correct and is hereby affirmed.